internal_revenue_service number release date index number --------------------------------------- ---------------------------------------- ---------------------------- ---------------------------------- in re ------------------------------ department of the treasury washington dc person to contact -------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b09 - plr-112897-04 date date legend trust taxpayer recipient charity attorney bank ---------------------------------------------------------------------------- ----------------------- ----------------------------------------------------- ---------------------------------------------- -------------------------------------------------------------------------- -------------------------- ---------------------------------------------------------------------------- -------- ----------------- ----------------- ----------------- ----------- date date date a dear ----------------- this is in response to your letter dated date in which you requested an extension of time pursuant to ' g of the internal_revenue_code and ' of the procedure and administration regulations to allocate taxpayer’s generation- skipping transfer gst tax exemption to a transfer made to a charitable_remainder_trust a summary of the facts submitted and the representations made are as follows on date taxpayer formed a charitable_remainder_annuity_trust trust to benefit charity and recipient a person who is represented to be more than ½ years younger than taxpayer taxpayer appointed bank as trustee of trust plr-112897-04 paragraph of trust provides that recipient is to receive annuity payments equal to percent of the net fair_market_value of trust’s initial assets during her lifetime the annuity amount is to be paid first from income and then from principal income not distributed in a year is to be added to principal paragraph provides that upon recipient’s death trust’s assets are to be distributed to charity on date taxpayer funded trust with assets taxpayer valued at dollar_figurea taxpayer retained attorney to prepare the form_709 united_states gift and generation-skipping_transfer_tax return reporting the gift to trust due to a miscommunication between attorney and bank taxpayer failed to allocate her gst_exemption to trust on a schedule r attached to the form_709 this failure was discovered after taxpayer’s death on date by the attorney who prepared the estate_tax_return for taxpayer’s estate the estate is requesting an extension of time under g and to allocate taxpayer’s gst_exemption to recipient’s lifetime interest in the date transfer to trust and that such allocation will be based on the value of recipient’s lifetime interest on date law and analysis sec_2601 imposes a tax on every generation-skipping_transfer gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the tax is the taxable_amount multiplied by the applicable_rate sec_2641 defines applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2642 provides the method for determining the inclusion_ratio sec_2613 provides that a skip_person is a natural_person assigned to a generation which is two or more generations below the assignment of the transferor or a_trust if either a all interests in the trust are held by skip persons or b there is no person holding an interest in the trust and at no time after the transfer may distributions be made from the trust to a non-skip_person sec_2613 provides that the term non-skip_person means any person who is not a skip_person sec_26 d of the generation-skipping_transfer_tax regulations provides that a skip_person is an individual assigned to a generation more than one generation below that of the transferor determined under the rules of ' sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 that may be allocated by such individual or his executor to any property plr-112897-04 with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_26_2632-1 provides that an allocation of gst_exemption to property transferred during the transferor’s lifetime other than in a direct_skip is made on form_709 sec_2642 provides that the inclusion_ratio with respect to any property transferred in a generation-skipping_transfer shall be the excess if any of over the applicable_fraction determined for the trust from which such transfer is made sec_2642 provides in pertinent part that for purposes of ' a the applicable_fraction is a fraction-- a the numerator of which is the amount of the gst_exemption allocated to the trust and b the denominator of which is-- i the value of the property transferred to the trust reduced by ii the sum of-- i any federal estate_tax or state death_tax actually recovered from the trust attributable to such property and ii any charitable deduction allocated under ' or ' with respect to such property as applicable during the year at issue sec_2642 provided in relevant part that if the allocation of the gst_exemption to any transfers of property is made on a timely filed gift_tax_return or is deemed to be made under sec_2632 deemed allocations to certain lifetime direct skips -- a the value of such property for purposes of determining the inclusion_ratio shall be its value for purposes of chapter and b such allocation shall be effective on and after the date of such transfer sec_2642 provides that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of sec_2642 which was enacted into law on date sec_2642 provides that in determining whether to grant relief the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant sec_2642 further provides that for purposes of determining whether to grant relief the time for making the allocation shall be treated as if not expressly prescribed by statute plr-112897-04 sec_2651 provides that an individual who is not assigned to a generation by reason of ' b and c shall be assigned to a generation on the basis of the date of such individual’s birth with-- an individual born not more than 12½ years after the date of the birth of the transferor assigned to the transferor’s generation an individual born more than 12½ years but not more than 37½ years after the date of the birth of the transferor assigned to the first generation younger than the transferor and similar rules for a new generation every years under sec_2651 any organization described in ' a any charitable_trust described in ' b and any governmental entity is assigned to the transferor's generation sec_2652 provides that a person has an interest_in_property_held_in_trust if at the time the determination is made such person has a right other than a future right to receive income or corpus from the trust notice_2001_50 2001_2_cb_189 provides that under sec_2624 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a generation-skipping_transfer_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax plr-112897-04 professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore the estate is granted an extension of time of sixty days from the date of this letter to allocate taxpayer’s gst_exemption to trust the allocation will be effective as of date and will be based on the value of the property transferred to trust on date the allocation should be made on a supplemental form_709 and filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to the supplemental form_709 a copy is enclosed for this purpose the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed or implied regarding the value of the property taxpayer transferred to trust or the value of recipient’s lifetime interest in the property for federal transfer_tax purposes this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely heather c maloy heather c maloy associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes copy of this letter
